Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Regarding arguments in claim 1 that Iwasaki’s bended sipe 18c has one bent part, but does not have a bent part in a crank shape and does not further extend along the tire widthwise direction, it is not persuasive. As illustrated in Fig. 4 of the teachings of Iwasaki, the sipe 18 includes two portions of 18c (including 19 and 20) and 18a. Apparently, the sipe 18 as a second outer widthwise groove bends in a crank shape and extends along the tire widthwise direction.
Regarding arguments in claims 6 and 7 that in the teachings of Numata the groove 31 and the sipe 32 do not have a same shape and the sipe 32 is not a groove, it is not persuasive. First, the claimed limitations of a same shape is different from a same dimension (such as a width). In this case, the groove 31 and the sipe 32 illustrated in Fig. 2 of the teachings of Numata have the same shape having a different groove width. Second, the sipe 32 is just a narrow groove (i.e. still a groove). Based on claimed languages in claim 6, different widths of grooves or sipes are not excluded. 
 Regarding arguments in claim 8 that Koshio fails to disclose a groove having a curved convex shape as recited in claim 8, it is not persuasive. The corner bending of the groove 46 in the teachings of Koshio as illustrated in Fig. 2 is still a curved bending. It just has a smaller bending radius at the location of the corner comparing some bigger bending radius at other locations. Between the two reverse bending curvatures of the groove 46, at least there is one inflection point.      
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741   

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742